|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

JUST|N CRED|CO, : Civil No. 3:18-cv-2046
P|aintiff (Judge Mariani)
v. .
ALLENWOOD FCl SlA L|ONS, et a/.,
Defendants
MEMORANDUM
Plaintiff Justin Credico, a/k/a Judicia|/ Cyber Watchdog, (“Credico"), an inmate
confined at the Federal Correctional lnstitution, Ber|in, New Hampshire (“FCl-Berlin”),
initiated this Bivens1 action, seeking to proceed in forma pauperis. (Docs. 1, 4). Credico is
a prolific tiler who is subject to the three strikes provision set forth in 28 U.S.C. § 1915(g).
According|y, he may not proceed in forma pauperis unless he was in imminent danger of
serious physical injury at the time he filed his complaint. See AbduI-Akbar v. McKe/vie, 239
F.3d 307, 310-11 (3d Cir. 2001) (en banc).
Review of the complaint has been undertaken and, as set forth in detail below,
Credico has not sufficiently alleged or shown that he is in imminent danger of serious bodily

harm. According|y, the application to proceed in forma pauperis will be denied, and this

 

1 Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971) (ho|ding that there exists
an implied private action for damages against federal officers alleged to have violated a citizen’s
constitutional rights).

 

action will be stayed pending receipt of the full tiling fee.
|. Al|egations of the Compiaint

On January 31, 2018, a Speciai investigative Agent (“SiA”) at FCi-Alienwood
allegedly questioned Credico about the Bureau of Prisons’ cybersecurity. (Doc. 1, p. 5). As
part of this investigation, Defendants searched Credico’s property and confiscated certain
items. (ld.). Credico alleges that prison staff connscated two programming books, and the
unknown FB| Defendants confiscated handwritten computer code that Credico intended to
copyright. (/d. at pp. 5-6).

For reiief, Credico seek monetary damages, and injunctive and declaratory relief.
(ld. at p. 19).
|l. Discussion

Pursuant to 28 U.S.C. § 1915(g), a prisoner, who on three or more prior occasions
while incarcerated has filed an action or appeal in federal court that was dismissed as
frivolous, malicious, or for failure to state a claim upon which relief may be granted, must be
denied in forma pauperis status unless he was in imminent danger of serious physical injury
at the time that the complaint was filed. Abdul-Akbar, 239 F.3d at 310-11. Credico has had
three prior actions or appeals dismissed as frivolous, maiicious, or for failing to state a
viable ciaim. See Credico v. DHS, 170 F.Supp.3d 1, 4 (D.D.C. 2016) (tinding that Credico

has accumulated three strikes, and has appeared as a p|aintiff, petitioner, or intervenor in

fifty-four (54) cases) (citing Credico v. Mi/ligan, 544 F. App’x 46, 48 (3d Cir. 2013) (“[VV]e will
dismiss Credico’s appeal as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) because it
does not have an arguable basis in fact or iaw.”); Credico v. Unknown Officia/ for U.S.
Drone Sfrikes, 537 F. App’x 22, 23 (3d Cir. 2013) (“Accordingly, we hold that this appeal is
frivolous, and will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).”); Credico v. CEO
ldaho Nat. Lab., 461 F. App’x 78, 79 (3d Cir. 2012) (same)). According|y, Credico may not
proceed in forma pauperis unless he was in imminent danger of serious physical injury at
the time he Hied the instant matter.

A|iegations of imminent danger must be evaluated in accordance with the liberal
pleading standard applicable to pro se iitigants, although the Court need not credit “fantastic
or delusiona|” allegations that “rise to the level of irrational or wholly incredibie.” Gibbs v.
Cross, 160 F.3d 962, 966-67 (3d Cir. 1998) (quotations omitted). A prisoner need not
allege an “existing serious physical injury” to qualify for the exception to the “three strikes”
provision. /d. at 967. “lt is sufficient that the condition [alieged] poses an imminent danger
of serious physical injury.” ld.; see also Abdul-Akbar, 239 F.3d at 315. imminent danger
must exist “contemporaneousiy with the bringing of the action. Someone whose danger has
passed cannot reasonably be described as someone who ‘is’ in danger, nor can that past
danger reasonably be described as ‘imminent.’” Abdu/-Akbar, 239 F.3d at 313.

in the present matter, Credico does not dispute that he has three strikes. (See Doc.

4). |nstead, Credico claims that his “fundamenta| human interests” were harmed when
Defendants took his personal property without adequate notice, compensation, or the ability
to retrieve the property. (Doc. 4, pp. 1, 4-7). Specificaliy, Credico claims that Defendants
confiscated his artwork, iiterature, and trade secrets. (ld.). The Court finds that these
allegations simply do not establish that Credico was in “imminent danger of serious physical
injury”, or threat of serious physical injury. 28 U.S.C. § 1915(9)l An inmate claiming that he
is in imminent danger of serious physical harm must “make specific [and] credible
allegations to that effect." Bal/ v. Famiglio, 726 F.3d 448, 470 (3d Cir. 2013) (citation
omitted). Upon thorough review of the filings in the instant action, the Court determines that
Credico was not under imminent danger of serious physical injury when he signed and filed
his compiaint. Credico has failed to meet the imminent danger exception to 28 U.S.C. §
1915(g)’s three strikes ruie, and thus failed to make the requisite showing to allow him to
proceed in forma pauperis. See Brown v. City of Philadelphia, 331 F. App’x 898 (3d Cir.
2009) (finding that the inmate demonstrated a pattern of abusing judicial process by
repeatedly filing frivolous actions, and affirming the district court’s order dismissing the
complaint pursuant to § 1915(g)).

|f Credico wishes to pursue the claims in this action, he must pay the filing fee in fuli.
According|y, Credico will be granted thirty (30) days from the date of the accompanying

Order to pay the full filing fee of $400.00. Faiiure to pay the full fee within the time stated

will result in dismissal of the complaint

A separate Order shall issue.

Date: October gjg, 2018

 

 

‘ ' /,M¢£{/¢/(
Rciberi o MYianr/.

United States District Judge

